NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            MAY 06 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

HARBHAJAN SINGH, JASLIN KAUR,                    No. 10-71150
and INDERPREET KAUR,
                                                 Agency No. A079-279-475
              Petitioners,                       Agency No. A079-279-476
                                                 Agency No. A072-403-851
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 10, 2014**
                              San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and PRATT, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            On March 28, 2014, the Court granted Petitioners’ “Motion to Submit
the Case on Briefs without Oral Arguments.”
       ***
             The Honorable Robert W. Pratt, Senior United States District Judge
for the Southern District of Iowa, sitting by designation.
      Petitioners Harbhajan Singh (“Singh”) and his two daughters, Jaslin Kaur

and Inderpreet Kaur,1 (collectively “Petitioners”2) appeal the decision of the Board

of Immigration Appeals (“BIA”) denying their application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”).3 We

have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the BIA’s adverse credibility determination

with regard to Singh. See Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir.

2010). The agency identified several inconsistencies that went to the “heart of . . .

[Singh’s] asylum claim,” and concluded that he was adversely credible.4 See Li v.

Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004) (“An adverse credibility ruling will be

upheld so long as identified inconsistencies go to the heart of [the] asylum claim.”

(alteration in original ) (internal citation and quotation marks omitted)). In


      1
              Singh’s daughters are listed as beneficiaries on the asylum
application. Thus, whether they are granted asylum, withholding of removal, or
relief under the Convention Against Torture depends entirely on the success of
Singh’s claim for relief.
      2
             Petitioners are natives and citizens of India.
      3
              The BIA also denied Petitioners’ request for a voluntary departure.
We need not, however, decide whether this denial was proper since Petitioners did
not raise the issue on appeal.
      4
              The REAL ID Act is inapplicable to this case as Petitioners’
application for asylum, withholding of removal, and protection under the CAT was
filed prior to May 11, 2005.

                                          2
particular, the BIA noted that Singh claimed he had been the victim of persecution

in India during a time when he and his family were actually living in Canada. He

was also untruthful with the U.S. immigration authorities by failing to disclose that

he and his family had lived in Canada and applied for asylum there, even though

during a September 5, 2001 interview with an asylum officer, Singh was

specifically asked whether he had ever lived in Canada. Importantly, the alleged

history of persecution contained in Singh’s Canadian asylum application was

different from the one recounted in his U.S. asylum application. Although Singh

ultimately admitted that his U.S. asylum application contained false information

and made the necessary corrections, this admission was untimely as it occurred

more than five years after the filing of the application. For these reasons, we

affirm the BIA’s finding that Singh was not credible.

      Since Singh did not satisfy the less demanding burden of showing asylum

eligibility, we must also conclude that he failed to shoulder the more stringent clear

probability standard applicable to his withholding of removal claim. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). As for Singh’s CAT claim, it must

also be rejected as it was based on the same evidence that the BIA concluded was

insufficient to establish Petitioner’s asylum eligibility. See id. at 1157.

      Accordingly, the petition is DENIED.


                                           3